

EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (the "Agreement") dated as of August 13, 2010 between POWER
EFFICIENCY CORPORATION, a Delaware corporation (the "Corporation"), with
principal executive offices located at 3960 Howard Hughes Parkway, Suite 460,
Las Vegas, NV 89169; and Steven Z. Strasser (the "Executive").
 
W I T N E SS E T H:
 
WHEREAS, the Corporation desires to employ Executive as the Corporation's
Chairman of the Board and Chief Executive Officer to engage in such activities
and to render such services under the terms and conditions hereof and has
authorized and approved the execution of this Agreement; and
 
WHEREAS, Executive desires to be employed by the Corporation under the terms and
conditions hereinafter provided;
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:
 
1. Employment, Duties and Acceptance.
 
1.1 Services.  The Corporation hereby employs the Executive for the Term (as
defined in Section 2 hereof), to render services with respect to the business
and affairs of the Corporation in the office referenced in the recitals hereof
and, in connection therewith, to perform such duties as directed by the Board of
Directors of the Corporation (the "Board") from time to time, in its reasonable
discretion, and to perform such other duties as shall be consistent with the
responsibilities of such office (collectively the "Services").  Executive shall
use his best efforts, skills and abilities to promote the interests of the
Corporation and its subsidiaries.
 
1.2 Acceptance.  Executive hereby accepts such employment and agrees to render
the Services.
 
1.3 Representations of the Executive.  The Executive represents and warrants to
the Corporation that his execution and delivery of this Agreement, his
performance of the Services hereunder and the observance of his other
obligations contemplated hereby will not (i) violate any provisions of or
require the consent or approval of any party to any agreement, letter of intent
or other document to which he is a party or (ii) violate or conflict with any
arbitration award, judgment or decree or other restriction of any kind to or by
which he is subject or bound.
 
2. Term of Employment.
 
The term of Executive's employment under this Agreement (the "Term") shall
commence on June 1, 2010 (the "Commencement Date") and shall terminate on June
1, 2015, unless sooner terminated pursuant to Section 9 of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Base Salary and Expense Reimbursement.
 
3.1 Base Salary.  During the Term, as full compensation for the Services, the
Corporation agrees to pay Executive a minimum base salary ("Base Salary") at the
annual rate of $300,000 for each year from June 1, 2010 to June 1, 2015.  The
Base Salary is subject to withholding and other applicable taxes, and is payable
during the term of this Agreement in accordance with the Corporation's customary
payment practices, but not less frequently than monthly.
 
3.2 Stock Options.  The parties hereby agree that the Corporation shall on the
date hereof grant the Executive stock options (the "Options") to purchase up to
four million (4,000,000) shares of Common Stock, at a per share exercise price
of $0.18. The Options shall be exercisable for a period of five (5) years
commencing on the date hereof for incentive stock options, and ten (10) years
commencing on the date hereof for non-qualified stock options, and shall be
allocated between incentive stock options and non-qualified stock options as
provided in the option agreement executed pursuant to this section 3.2 and shall
vest in substantially equal quarterly installments, beginning September 1,
2010.  To evidence the grant of options under this Section 3.2, the Corporation
and the Executive will execute and deliver an option agreement in the form
currently approved by the Board for use under the Corporation's 2000 Stock
Option and Restricted Stock Plan.
 
3.3 Business Expense Reimbursement.  Upon submission to, and approval by, an
officer of the Corporation designated by the Board of Directors of the
Corporation of a statement of expenses, reports, vouchers or other supporting
information, which approval shall be granted or withheld based on the
Corporation's policies in effect at such time, the Corporation shall promptly
reimburse the Executive for all reasonable business expenses actually incurred
or paid by him during the Term thereof in the performance of the Services,
including, but not limited to, expenses for entertainment, travel and similar
items.
 
4. Bonuses; Change in Control.
 
4.1 Bonus.  The Executive shall be eligible to receive bonuses in such amount(s)
as the Corporation's Compensation Committee shall determine in its absolute
discretion. If there is no Compensation Committee, such determinations shall be
made by the entire Board of Directors.
 
4.2 Change in Control.  For purposes of this Agreement, a "Change in Control"
with respect to the Corporation shall be deemed to have taken place on the
occurrence  of one or more of the following events:
 
(i) Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") acquires or
becomes a "beneficial owner" (as defined in Rule 13d-3 or any successor rule
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 50% or more of the combined voting power of the
Corporation's then outstanding securities entitled to vote generally in the
election of directors ("Voting Securities"), provided, however, that the
following shall not constitute a Change in Control pursuant to this Section 4.2:
 
 
2

--------------------------------------------------------------------------------

 
 
(A)   any acquisition or beneficial ownership by the Corporation or a
subsidiary;
 
(B)   any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or one or more of its
subsidiaries;
 
(C)   any acquisition or beneficial ownership by any corporation  with respect
to which, immediately following such acquisition, more than 50% of both the
combined voting power of the Corporation's then outstanding Voting Securities
and shares of the Corporation's Common Stock (the "Shares) is then beneficially
owned, directly or indirectly, by all or substantially all of the persons who
beneficially owned Voting Securities and Shares of the Corporation immediately
prior to such acquisitions in substantially the same proportions as their
ownership of such Voting Securities and Shares, as the case may be, immediately
prior to such acquisitions; or
 
(D)   any acquisition or beneficial ownership by Summit Energy Ventures, LLC, or
any person who is an affiliate thereof on the date of this Agreement.
 
(ii) A majority of the members of the Board shall not be Continuing
Directors.  "Continuing Directors" shall mean: (A) individuals who, on the date
hereof, are directors of the Corporation, (B) individuals elected as directors
of the Corporation subsequent to the date hereof for whose election proxies
shall have been solicited by the Board or (C) any individual elected or
appointed by the Board to fill vacancies on the Board caused by death or
resignation (but not by removal) or to fill newly-created directorships;
 
(iii) Approval by the stockholders of the Corporation of a reorganization,
merger or consolidation of the Corporation or a statutory exchange of
outstanding Voting Securities of the Corporation, unless, immediately following
such reorganization, merger, consolidation or exchange, all or substantially all
of the persons who were the beneficial owners, respectively, of Voting
Securities and Shares of the Corporation immediately prior to such
reorganization, merger, consolidation or exchange beneficially own, directly or
indirectly, more than 50% of, respectively, the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors and the then outstanding shares of common stock, as the case may be,
of the corporation resulting from such reorganization, merger, consolidation or
exchange in substantially the same proportions as their ownership, immediately
prior to such reorganization, merger, consolidation or exchange, of the Voting
Securities and Shares of the Corporation, as the case may be; or
 
 
3

--------------------------------------------------------------------------------

 
 
(iv) Approval by the stockholders of the Corporation of (A) a complete
liquidation or dissolution of the Corporation or (B) the sale or other
disposition of all or substantially all of the assets of the Corporation (in one
or a series of transactions), other than to a corporation with respect to which,
immediately following such sale or other disposition, more than 50% of,
respectively, the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and the then outstanding shares of common stock of such corporation is
then beneficially owned, directly or indirectly, by all or substantially all of
the persons who were the beneficial owners, respectively, of the Voting
Securities and Shares of the Corporation immediately prior to such sale or other
disposition in substantially the same proportions as their ownership,
immediately prior to such sale or other disposition, of the Voting Securities
and Shares of the Corporation, as the case may be.
 
Upon the occurrence of a Change in Control, the Executive shall then be entitled
to receive a bonus, payable immediately, equal to 2.99 times the sum of (x) the
Executive's then current Base Salary and (y) the most recent annual bonus paid
to the Executive in accordance with Section 4.1 above, and all of the
Executive's granted but unexercised stock options shall immediately vest in full
and be exercisable.
 
5. Severance.
 
5.1 Termination for Good Reason.  In the event that Executive's employment
hereunder shall be terminated by the Executive for Good Reason (as defined in
Section 9.5 hereof) at any time prior to the end of the Term, the Executive
shall be entitled to receive from the Corporation, in addition to any Base
Salary earned to the date of termination, a severance payment in an amount equal
to 2.99 times the sum of (x) Executive's current Base Salary and (y) the most
recent annual bonus paid to the Executive in accordance with Section 4.1
above.  Furthermore, all of the Executive's granted but unexercised stock
options shall immediately vest in full. In the event of such termination, the
amounts due hereunder shall be payable without offset or defense or any
obligation of the Executive to mitigate damages.
 
6. Additional Benefits.
 
6.1 In General.  In addition to the compensation, bonuses, expenses and other
benefits to be paid under Sections 3, 4 and 5 hereof, Executive will be entitled
to all rights and benefits for which he shall be eligible under any insurance,
health and medical, incentive, bonus, profit-sharing, pension or other extra
compensation or "fringe" benefit plan of the Corporation or any of its
subsidiaries now existing or hereafter adopted for the benefit of the executives
or employees generally of the Corporation.  The provisions of this Agreement
which incorporate employee benefit packages shall change as and when such
employee benefit packages change.
 
7. Vacation.
 
The Executive shall be entitled each year during the Term of this Agreement to a
vacation period of four (4) weeks, during which all salary, compensation,
benefits and other rights to which the Executive is entitled to hereunder shall
be provided in full.  Such vacation may be taken in the Executive's discretion,
at such time or times as are not inconsistent with the reasonable business needs
of the Corporation.  Unused vacation days may be accrued up to a maximum of
eight (8) weeks.  Unused vacation days in excess of eight (8) weeks shall be
forfeited.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Insurability; Right to Insure.
 
Executive agrees that the Corporation shall have the right during the Term to
insure the life of Executive by a policy or policies of insurance in such amount
or amounts as it may deem necessary or desirable, and the Corporation shall be
the beneficiary of any such policy or policies and shall pay the premiums or
other costs thereof.  The Corporation shall have the right, from time to time,
to modify any such policy or policies of insurance or to take out new insurance
on the life of Executive.  Executive agrees, upon request, at any time or times
prior to the commencement of or during the Term to sign and deliver any and all
documents and to submit to any physical or other reasonable examinations which
may be required in connection with any such policy or policies of insurance or
modifications thereof.
 
9. Termination.
 
9.1 Death.  If Executive dies during the Term of this Agreement, Executive's
employment hereunder shall terminate upon his death and all obligations of the
Corporation hereunder shall terminate on such date, except that Executive's
estate or his designated beneficiary shall be entitled to payment of any unpaid
accrued Base Salary through the date of his death.  In addition, any accrued and
unpaid Bonus shall be paid in accordance with Section 4 hereof.
 
9.2 Disability.  Subject to the provisions of Section 6.1, if Executive shall be
unable to perform a significant part of his duties and responsibilities in
connection with the conduct of the business and affairs of the Corporation and
such inability lasts for (i) a period of at least one hundred eighty (180)
consecutive days, or (ii) periods aggregating at least two hundred seventy (270)
days during any three hundred sixty-five (365) consecutive days, by reason of
Executive's physical or mental disability, whether by reason of injury, illness
or similar cause, Executive shall be deemed disabled, and the Corporation any
time thereafter may terminate Executive's employment hereunder by reason of the
disability.  Upon delivery to Executive of such notice, all obligations of the
Corporation hereunder shall terminate, except that Executive shall be entitled
to (i) payment of any unpaid accrued Base Salary through the date of termination
and (ii) health insurance paid for by the Corporation as though the Executive's
employment continued through June 1, 2015.  In addition, any accrued and unpaid
Bonus shall be paid in accordance with Section 4 hereof.  The obligations of
Executive under Section 10 hereof shall continue notwithstanding termination of
Executive's employment pursuant to this Section 9.2.
 
9.3 Termination For Cause.  The Corporation may at any time during the Term,
without any prior notice, terminate this Agreement and discharge Executive for
Cause, whereupon the Corporation's obligation to pay compensation or other
amounts payable hereunder to or for the benefit of Executive shall terminate on
the date of such discharge. Furthermore, the Executive shall be entitled to all
options which have vested as of the termination date and all options which have
not vested shall be cancelled. As used herein the term "Cause" shall mean:  (i)
a willful and material breach by Executive of the terms of this Agreement; (ii)
willful violation of specific and lawful written direction from the Board of
Directors of the Corporation; provided such direction is not inconsistent with
the Executive's duties and responsibilities under the office the Executive is
holding at the time of the directive; (iii) conviction of the Executive of a
felony by a federal or state court of competent jurisdiction.  In the case of
(i) or (ii) above, the Corporation's Board of Directors must deliver to the
Executive a notice of Executive's breach of the Agreement, and Executive shall
have thirty (30) days to cure such breach ("Cure Period"). If the Executive
fails to take corrective action during this Cure Period, then the Board of
Directors may terminate the Executive for cause. The obligations of the
Executive under Section 10 shall continue notwithstanding termination of the
Executive's employment pursuant to this Section 9.3.
 
 
5

--------------------------------------------------------------------------------

 
 
9.4 Termination by Executive.  The Executive shall have the right to terminate
this Agreement for Good Reason, as hereinafter defined.  Good Reason shall mean
any of the following:  (i) the assignment to the Executive of duties
inconsistent with the Executive's position, duties, responsibilities, titles or
offices as described herein; (ii) any material reduction by the Corporation of
the Executive's duties and responsibilities as Chief Executive Officer; or
(iii) any material breach by the Corporation of this Agreement, including a lack
of complete payment of Executive's compensation and benefits as stated
throughout this Agreement.  In the event the Executive terminates this Agreement
for Good Reason as defined above, the Corporation shall pay the Executive upon
termination, the amount required pursuant to Section 5.1.  In addition, all
options granted to the Executive shall immediately vest and be exercisable by
the Executive. The obligations of the Executive under Section 10 hereof shall
continue notwithstanding termination of the Executive's employment pursuant to
this Section 9.4.
 
In the event the Executive terminates this Agreement without Good Reason the
Executive shall be entitled to accrued base salary through the date of
termination but shall otherwise be treated as if this Agreement had been
terminated pursuant to Section 9.3.
 
10. Protection of Confidential Information.
 
In view of the fact that Executive's work for the Corporation will bring him
into close contact with confidential information and plans for future
developments, Executive agrees to the following:
 
10.1 Secrecy.  To keep secret and retain in the strictest confidence all
confidential matters of the Corporation, including, without limitation, trade
"know how" and trade secrets, customer lists, pricing policies, marketing plans,
technical processes, formulae, inventions and research projects, and other
business affairs of the Corporation, learned by him heretofore or hereafter, and
not to disclose them to anyone inside or outside of the Corporation, except in
the course of performing the Services hereunder or with the express written
consent of the Chief Executive Officer or Board of Directors of the Corporation
and except to the extent such information is already known to the general
public.
 
10.2 Return Memoranda, etc.  To deliver promptly to the Corporation on
termination of his employment, or at any other time as the Chief Executive
Officer or the Board of Directors of the Corporation may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof) relating to the Corporation's business and
all property associated therewith, which he may then possess or have under his
control.
 
 
6

--------------------------------------------------------------------------------

 
 
10.3 Covenants.
 
10.3.1                      Non-competition.  Executive agrees that during the
Term, regardless of the reason for termination of his employment or this
Agreement, for a period of one (1) year thereafter, he will not, as a principal,
agent, employee, employer, consultant, stockholder, investor, director or
co-partner of any person, firm, corporation or business entity other than the
Corporation, or in any individual or representative capacity whatsoever,
directly or indirectly, without the express prior written consent of the
Corporation:
 
(i)           engage or participate in any business whose products or services
are directly competitive with that of the Corporation, which business is the
manufacture and sale of motor-related energy saving equipment, and which
conducts or solicits business, or transacts with supplier or customers located
within the United States;
 
(ii)           aid or counsel any other person, firm, corporation or business
entity to do any of the above;
 
(iii)           become employed by a firm, corporation, partnership or joint
venture which competes with the business of the Corporation within the United
States; or
 
(iv)           approach, solicit business from, or otherwise do business or deal
with any customer of the Corporation in connection with any product or service
competitive to any provided by the Corporation.
 
10.3.2                      Anti-Raiding.  Executive agrees that during the
Term, regardless of the reason for termination of his employment or this
Agreement, for a period of one (1) year thereafter, he will not, as a principal,
agent, employee, employer, consultant, director or partner of any person, firm,
corporation or business entity other than the Corporation, or in any individual
or representative capacity whatsoever, directly or indirectly, without the prior
express written consent of the Corporation approach, counsel or attempt to
induce any person who is then in the employ of the Corporation to leave the
employ of the Corporation or employ or attempt to employ any such person or
persons who at any time during the preceding six months was in the employ of the
Corporation.
 
10.3.3                      Executive's Acknowledgements.  Executive
acknowledges (i) that his position with the Corporation requires the performance
of services which are special, unique, and extraordinary in character and places
him in a position of confidence and trust with the customers and employees of
the Corporation, through which, among other things, he shall obtain knowledge of
the Corporation's "technical information" and "know-how" and become acquainted
with its customers, in which matters the Corporation has substantial proprietary
interests; (ii) that the restrictive covenants set forth above are necessary in
order to protect and maintain such proprietary interests and the other
legitimate business interests of the Corporation; and (iii) that the Corporation
would not have entered into this Agreement unless such covenants were included
herein.
 
 
7

--------------------------------------------------------------------------------

 
 
Executive also acknowledges that the business of the Corporation presently will
extend throughout the United States and overseas, and that he will personally
supervise and engage in such business on behalf of Corporation and, accordingly,
it is reasonable that the restrictive covenants set forth above are not more
limited as to geographic area then is set forth therein.  Executive also
represents to the Corporation that the enforcement of such covenants will not
prevent Executive from earning a livelihood or impose an undue hardship on the
Executive.
 
10.4 Severability.  If any of the provisions of this Section 10, or any part
thereof, is hereinafter construed to be invalid or unenforceable, the same shall
not affect the remainder of such provision or provisions, which shall be given
full effect, without regard to the invalid portions.  If any of the provisions
of this Section 10, or any part thereof, is held to be unenforceable because of
the duration of such provision, the area covered thereby or the type of conduct
restricted therein, the parties agree that the court making such determination
shall have the power to modify the duration, geographic area and/or other terms
of such provision and, as so modified, said provision(s) shall then be
enforceable.  In the event that the courts of any one or more jurisdictions
shall hold such provisions wholly or partially unenforceable by reason of the
scope thereof or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the Corporation's right to the relief
provided for herein in the courts of any other jurisdictions as to breaches or
threatened breaches of such provisions in such other jurisdictions, the above
provisions as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants.
 
10.5 Injunctive Relief.  Executive acknowledges and agrees that, because of the
unique and extraordinary nature of his services, any breach or threatened breach
of the provisions of Sections 10.1, 10.2, or 10.3 hereof will cause irreparable
injury and incalculable harm to the Corporation, and the Corporation shall,
accordingly, be entitled to injunctive and other equitable relief for such
breach or threatened breach and that resort by the Corporation to such
injunctive or other equitable relief shall not be deemed to waive or to limit in
any respect any right or remedy which the Corporation may have with respect to
such breach or threatened breach.  The Corporation and Executive agree that any
such action for injunctive or equitable relief shall be heard in a state or
federal court situate in Nevada and each of the parties hereto, hereby agrees to
accept service of process by registered mail and to otherwise consent to the
jurisdiction of such courts.
 
10.6 Expenses of Enforcement of Covenants.  In the event that any action, suit
or proceeding at law or in equity is brought to enforce the covenants contained
in Sections 10.1, 10.2, or 10.3 hereof or to obtain money damages for the breach
thereof, the party prevailing in any such action, suit or other proceeding shall
be entitled upon demand, to reimbursement from the other party for all expenses
(including, without limitation, reasonable attorneys' fees and disbursements)
incurred in connection therewith.
 
 
8

--------------------------------------------------------------------------------

 
 
10.7 Separate Agreement.  The provisions of this Section 10 shall be construed
as an agreement on the part of the Executive independent of any other part of
this Agreement or any other agreement, and the existence of any claim or cause
of action of the Executive against the Corporation, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Corporation of the provisions of this Section 10.
 
11. Indemnification.
 
The Corporation shall provide the Executive (including his heirs, executors and
administrators) with coverage under a standard directors and officers liability
insurance policy at the Corporation's expense to the same extent as provided for
any other director, officer or trustee of the Corporation.  In addition, the
Corporation shall indemnify the Executive (and his heirs, executors and
administrators) to the fullest extent permitted under the law of its state of
incorporation against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which the
Executive may be involved by reason of his having been a director or officer of
the Corporation or any subsidiary thereof.  Such expenses and liabilities shall
include, but not be limited to, judgments, court costs and attorneys' fees and
the cost of reasonable settlements, such settlements to be approved by the Board
if such action is brought against the Executive in his capacity as a director or
officer of the Corporation or any subsidiary thereof.  The Corporation shall,
upon the request of the Executive, advance to the Executive such amounts as
necessary to cover expenses, including without limitation legal fees and
expenses, incurred by the Executive in connection with any suit or proceeding in
which the Executive may be involved by reason of his being or having been a
director or officer of the Corporation or of any subsidiary thereof.  Such
indemnity and advance of expenses, however, shall not extend to matters as to
which the Executive is finally adjudged to be liable for willful misconduct in
the performance of his duties.
 
12. Arbitration.
 
Except with respect to any proceeding brought under Section 10 hereof, any
controversy, claim, or dispute between the parties, directly or indirectly,
concerning this Employment Agreement or the breach hereof, or the subject matter
hereof, including questions concerning the scope and applicability of this
arbitration clause, shall be finally settled by arbitration in Clark County,
Nevada pursuant to the rules then applying of the American Arbitration
Association.  The arbitrators shall consist of one representative selected by
the Corporation, one representative selected by the Executive and one
representative selected by the first two arbitrators.  The parties agree to
expedite the arbitration proceeding in every way, so that the arbitration
proceeding shall be commenced within thirty (30) days after request therefore is
made, and shall continue thereafter, without interruption, and that the decision
of the arbitrators shall be handed down within thirty (30) days after the
hearings in the arbitration proceedings are closed.  The arbitrators shall have
the right and authority to assess the cost of the arbitration proceedings and to
determine how their decision or determination as to each issue or matter in
dispute may be implemented or enforced.  The decision in writing of any two of
the arbitrators shall be binding and conclusive on all of the parties to this
Agreement.  Should either the Corporation or the Executive fail to appoint an
arbitrator as required by this Section 12 within thirty (30) days after
receiving written notice from the other party to do so, the arbitrator appointed
by the other party shall act for all of the parties and his decision in writing
shall be binding and conclusive on all of the parties to this Employment
Agreement.  Any decision or award of the arbitrators shall be final and
conclusive on the parties to this Agreement; judgment upon such decision or
award may be entered in any competent Federal or state court located in the
United States of America; and the application may be made to such court for
confirmation of such decision or award for any order of enforcement and for any
other legal remedies that may be necessary to effectuate such decision or award.
 
 
9

--------------------------------------------------------------------------------

 
 
13. Notices.
 
All notices, requests, consents and other communications required or permitted
to be given hereunder, shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by prepaid telegram, telecopy or mailed
first-class, postage prepaid, by registered or certified mail (notices sent by
telegram or mailed shall be deemed to have been given on the date sent), to the
parties at their respective addresses hereinabove set forth or to such other
address as either party shall designate by notice in writing to the other in
accordance herewith.
 
14. General.
 
14.1 Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the local laws of the State of Nevada, without
regard to principles of conflict of laws.
 
14.2 Captions.  The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
14.3 Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes in their entirety all prior agreements, arrangements and
understandings, written or oral, relating to the subject matter hereof.  No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.
 
14.4 Severability.  If any of the provisions of this Agreement shall be
unlawful, void, or for any reason, unenforceable, such provision shall be deemed
severable from, and shall in no way affect the validity or enforceability of,
the remaining portions of this Agreement.
 
14.5 Waiver.  The waiver by any party hereto of a breach of any provision of
this Agreement by any other party shall not operate or be construed as a waiver
of any subsequent breach of the same provision or any other provision hereof.
 
14.6 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
14.7 Assignability.  This Agreement, and Executive's rights and obligations
hereunder, may not be assigned by Executive.  The Corporation may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets; in any event the rights and obligations of the Corporation hereunder
shall be binding on its successors or assigns, whether by merger, consolidation
or acquisition of all or substantially all of its business or assets.  This
Agreement shall inure to the benefit of, and be binding upon, the Executive and
his executors, administrators, heirs and legal representatives.
 
14.8 Amendment.  This Agreement may be amended, modified, superseded, cancelled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance.  No superseding instrument, amendment,
modification, cancellation, renewal or extension hereof shall require the
consent or approval of any person other than the parties hereto.  The failure of
either party at any time or times to require performance of any provision hereof
shall in no matter affect the right at a later time to enforce the same.  No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.
 
 [Signatures On Following Page]
 
 
11

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
POWER EFFICIENCY CORPORATION
       
By:
   
John (BJ) Lackland, Chief Financial Officer
                   
Steven Z. Strasser

 
 
 
12

--------------------------------------------------------------------------------

 
 